UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-7286



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


GIL DAUGHTRY,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Gerald Bruce Lee, District
Judge. (CR-00-170-A, CA-01-1786-AM)


Submitted:   November 21, 2002            Decided:   December 2, 2002


Before NIEMEYER, WILLIAMS, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Gil Daughtry, Appellant Pro Se. Kimberly A. Riley, OFFICE OF THE
UNITED STATES ATTORNEY, Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Gil Daughtry seeks to appeal the district court’s order

denying relief on his motion filed under 28 U.S.C. § 2255 (2000).

We have reviewed the record and conclude for the reasons stated by

the district court that Daughtry has not made a substantial showing

of the denial of a constitutional right.     See United States v.

Daughtry, Nos. CR-00-170-A; CA-01-1786-AM (E.D. Va. filed Aug. 7,

2002; entered Aug. 8, 2002). Accordingly, we deny a certificate of

appealability and dismiss the appeal.     See 28 U.S.C. § 2253(c)

(2000). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           DISMISSED




                                2